DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In terms of claim 1 the phrase “in steps that come with an interval therebetween” is indefinite. Please define what is deemed by the terms “steps”, “interval” and “therebetween”, and how they relate to controlling the timing of the first tone.
Further in claim 1,  it is unclear what is meant by “acquired from outside”. Please define what is deemed as “outside” (i.e. outside unit, outside apparatus, etc.).
Similarly, in claim 4, please clarify what is deemed by “from outside”.
In claim 8, the recitation “configured to measure the timing of sounding” is indefinite. Please clarify to which tone the sounding refers.
Also in claim 8, given the recitation of a step is already indefinite, please clarify what is intended by the recitation to “advance one step and refer to setting information of the step”. Specifically, please clarify what is meant by the setting information for a step or time increment (as interpreted by the Examiner).
Claims 10, 12, 14 and 16 include similar limitations to those rejected above.
The remaining claims depend from, and therefore include, the rejected limitations discussed above. 

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by the Japanese publication to Okano et al. (JP 2009180891 A).
In terms of claim 1, Okano et al. teaches a musical sound processing apparatus (Title) comprising: a first control unit configured to control a timing of sounding of a first tone in steps that come with an interval therebetween (see paragraph [0008], and “interval” or time between each clock, paragraph [0012]); and a second control unit configured to control a timing of sounding of a second tone following or overlapping the first tone according to a first tempo (see paragraph [0017] with the generation of an arpeggio, which corresponds to the generation of additional tones based on a first tone provided and a chord defined), wherein the first control unit is configured to control the timing of sounding of the first tone according to the first tempo when timing information has not been acquired from outside (see paragraph [0010], with the internal clock) and control the timing of sounding of the first tone according to a second tempo which is based on the timing information and different from the first tempo when the timing information has been acquired (see paragraph [0010], with the external clock (second tempo)). (see paragraphs [0005], [0008] and [0010]-[0015]).
As for claims 2 and 3, Okano et al. teaches controlling chord or arpeggio tones  (see paragraphs [0003] and [0017]).
As for claim 4, Okano et al. teaches outputting addition tones (see paragraph [0013] and fig. 3, step 305 and the musical sound performed according to user operating a performance operation and auto- playing setting).
As for claims 5 and 6, Okano et al. teaches tone color setting (see paragraph [0013]) and indicating a timing of a MIDI clock (se paragraph [0011]), thus providing an auto-playing track or a user operating performance from the external MIDI apparatus 107, where the synchronizing sequencer allows a synchronous performance with the external MIDI source.
As for claim 7, Okano et al. teaches updating one of the first tempo and the interval (see Figure 1, element 114, and paragraphs [0012], [0014] and [0015]).
As for claim 8, Okano et al teaches the claimed elements as corresponding to a timer interrupt (see paragraph [0013]), where the sound generation is provided based on a regular timer interrupt processing which is performed based on the current tempo value, so as to synthesize the automatic performance data.
As for claim 9, Okano et al. teaches reading a set of musical notes (i.e. arpeggio chord information is composed of notes) and providing sounding parameters and effects (see paragraphs [0003], [0009] and [0017]).
In terms of claims 10-15 and 16, the same reasoning applied in the rejection of apparatus claims 1, 2, 4, and 7-9, mutatis mutandis, applies to the subject-matter of method claims 10-15, and claim 16 which recites a storage medium storing a program causing a computer to execute the method of claim 10, given the apparatus is considered inseparable from the method of using the apparatus, or the storage of said method.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see the Notice of References Cited provided by the Examiner, in particular the US patents to Hiyoshi et al. (4,158,978), Aoki et al. (4,267,762) and Nakada et al. (4,402,244).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christina Marie Schreiber whose telephone number is (571)272-4350. The examiner can normally be reached M-F 7-4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTINA M SCHREIBER/Examiner, Art Unit 2837                                                                                                                                                                                                        07/08/2022